DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Claim Status
Claims 1-12 have been amended; support for the amendment can be found in Fig. 2 of the original specification.
Claim 13 is newly added and qualifies as new matter as support for this claim cannot be found in the original specification.
Claims 1-13 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites the limitation “wherein the protective member is detachably coupled to the folded portion”. The limitation “detachably coupled” is not adequately described in the specification. The specification recites that the protective member may be separately manufactured and assembled ([0051]) but makes no reference to the protective member being “detachably coupled” to the folded portion. The phrase “detachably coupled” implies that once the protective member is attached to the folded portion it is capable of being detached from the folded portion without damage to either structure (“Detach.” Merriam-Webster.com Dictionary). Nowhere in the specification is this described. Further, the disclosed separate manufacturing and 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werre et al. (US 9,225,035 B1) hereinafter Werre.

Regarding claim 1, Werre discloses a secondary battery module (Fig. 10), comprising: 

a plurality of unit pouch-type secondary batteries (“Lithium-polymer pouch type unit cells”; Col. 1; ln. 15-16; Fig. 10; element 10) sequentially stacked (“linear array”; Col. 1; ln. 28-29; Fig. 10) and 



a folded portion (“cell flanges 106”; Col. 6; ln. 39; Fig. 10; element 106; Fig. 10 and 13; element 114) in which an end (Fig. 10; element 106) of a sealing portion of the case (Fig. 10; element 10) is folded (Fig. 12); 

    PNG
    media_image1.png
    588
    800
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale
a module case (“thermal interface material 120”; Col. 6, ln. 57; “chill plate”; Col. 6, ln. 58; Fig. 13; element 120 and 122) housing (Fig. 13) the plurality of unit pouch-type secondary batteries (10) and including a cover portion (“thermal interface material 120”; Col.6, ln. 57”; Fig. 13; element 120) covering (col. 6, ln. 54-62) the folded portion (106/114); and 

a protective member (“thermally conductive epoxy 108”; Col. 6, ln. 44; Fig. 12; element 108) provided between (Fig. 10) the folded portion (106/114) and the cover portion (120), and between the folded portion (106/114) and the electrode assembly (inherently housed inside pouch cell 10) and 

the protective member (108) enclosing (Fig. 10) the folded portion (106),

	wherein two adjacent ones (Fig. 10; elements 10) of the plurality of the unit pouch-type secondary batteries (10) have a folded portion (106) respectively, wherein one folded portion 

    PNG
    media_image1.png
    588
    800
    media_image1.png
    Greyscale

	Regarding the claim limitation “electrode assembly”, it is deemed that a lithium polymer pouch type cell inherently comprises an electrode assembly housed inside a pouch. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the 

	Regarding claim 5, Werre discloses wherein the sealing portion (annotated Fig. 10; element S) is formed perpendicular (annotated Fig. 10) to a stacking direction (annotated Fig. 10; element X) of the unit pouch-type secondary battery (10), and the folded portion (106) is folded at 60° to 120° (Fig. 10) with respect to the stacking direction (X) of the unit pouch-type secondary battery (10) in an axis (annotated Fig. 10; element Y) perpendicular to the stacking direction (X) of the unit pouch- type secondary battery (10).

    PNG
    media_image3.png
    641
    841
    media_image3.png
    Greyscale



claim 10, Werre discloses wherein the cover portion (120) of the module case (120, 122) covers (Fig. 13) the plurality of the unit pouch-type secondary batteries (Fig. 13; inner side of element 114).

    PNG
    media_image2.png
    451
    594
    media_image2.png
    Greyscale


Regarding claim 11, Werre discloses wherein the protective member (108/114) is provided between the cover portion (120) and the plurality of the unit pouch-type secondary batteries (10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Werre et al. (US-9225035-B1) hereinafter Werre, in view of Papathomas (US 2002/0105093 A1).

Regarding claim 2, Werre discloses all claim limiTations of the present invention as set forth above. Werre further discloses that the protective member (“epoxy 108”; Col. 6, ln. 44) is “thermally conductive” (Col. 6, ln. 44) and is used as an encapsulant (Col. 6, ln. 32). However Werre fails to disclose the composition of the protective member (108) or wherein the protective member includes rubber, polyurethane foam, commercial plastic, engineering plastic, or a combination thereof.

Papathomas discloses a resin composition “used as an encapsulant in an electronic package” ([0007]). Papathomas further discloses an “encapsulant composition comprising a resin material, a flexibilizing agent, and a filler material” ([0011]) wherein “thermally conductive and electrically insulating fillers can be used for improving the thermal heat transfer” ([0043]).



The resin disclosed by Papathomas is not only suitable for use in electronics ([0007]) as an encapsulant ([0011]) but it is also thermally conductive ([0043]) and epoxy based ([0016]). Papathomas is therefore reasonably pertinent to the need disclosed by Werre for a thermally conductive epoxy resin. Thus, Werre and Papathomas are analogous art.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Werre by employing the resin disclosed by Papathomas (including an epoxy, thermally conductive filler, engineering plastic and /or rubber ) as the epoxy resin disclosed by Werre in order to improve the thermal heat transfer properties of the resin as disclosed by Papathomas.

Regarding claim 6, modified Werre discloses all claim limiations of the present invention as set forth above. Modified Werre further discloses wherein the rubber ([0040]) includes styrene-butadiene rubber (“copolymers of butadiene and styrene”; [0040]), butyl rubber ([0040]), or a combination thereof (“it may also advantageous to blend the various types of flexibilizers”; [0041]).

Regarding claim 8, modified Werre discloses all claim limiations of the present invention as set forth above. Modified Werre further discloses wherein the engineering plastic ([0038]) includes polysulfone (Papathomas [0038]), polyetherimide (Papathomas [0038]), or a combination thereof ( Papathomas [0041]).

Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0035141A1) in view of Park et al. (US20110274955A1) hereinafter Park.

Regarding claim 1, Lee discloses a pouch type battery (“a pouch-type lithium polymer battery 200”; [0058]; Fig. 5; element 200) comprising:

a case (“a pouch 220”; [0060]; Fig. 6; element 220, 234) housing an electrode assembly (“electrode assembly 210”; [0075]; Fig. 6; element 210), and 

a folded portion (Fig. 6; element 234) in which an end of a sealing portion (annotated Fig. 6; element S) of the case (220, 234) is folded (Fig. 6); and 

a protective member (“resin 233”; [0060]; Fig. 6; element 233) provided between the folded portion (234) and the electrode assembly  (210) and the protective member (233) enclosing (Fig. 6) the folded portion (234).


    PNG
    media_image4.png
    606
    664
    media_image4.png
    Greyscale


However, Lee does not disclose a secondary battery module, comprising: a plurality of unit pouch-type secondary batteries sequentially stacked and each including a case housing an electrode assembly; a module case housing the plurality of unit pouch-type secondary batteries and including a cover portion covering the folded portion; a protective member provided between the folded portion and the cover portion; wherein two adjacent ones of the plurality of the unit pouch-type secondary batteries have a folded portion respectively, wherein one folded portion of one unit pouch-type secondary battery does not contact the other folded portion of the other unit pouch-type secondary battery.



Park further discloses a pouch-type secondary battery module (Fig. 14), comprising: a plurality of unit pouch-type secondary batteries (“unit battery cells 210”; [0107]; Fig. 14; element 21) sequentially stacked (Fig. 14); 

    PNG
    media_image5.png
    683
    771
    media_image5.png
    Greyscale

a module case (“ a module case 300”; [0107]; Fig. 14; element 30) housing the plurality of unit pouch-type secondary batteries (21) and including a cover portion (annotated Fig. 14; element C).

Lee and Park are analogous art from the same field of endeavor namely the fabrication of pouch type lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee by employing a stack of the pouch type batteries disclosed 


Regarding claim 5, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the sealing portion (S) is formed perpendicular (annotated Fig. 6) to a stacking direction (annotated Fig. 6; element Y) of the unit pouch-type secondary battery (200), and the folded portion (234) is folded at 90° with respect to the stacking direction (Y) of the unit pouch-type secondary battery (200) in an axis (annotated Fig. 6; element X) perpendicular to the stacking direction (Y) of the unit pouch- type secondary battery (200).

    PNG
    media_image6.png
    606
    664
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    594
    602
    media_image7.png
    Greyscale
Regarding claim 9, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses wherein the protective member (233) includes a space (Fig. 6; occupied by element 231 and 232) in which a part for monitoring a state (a protective circuit module 231”; [0060]; Fig. 6; element 231) of the unit pouch-type secondary battery (200) is packaged (Fig. 6; element 231).

Regarding claim 12, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses wherein the folded portion (234) is arranged on only one side (Fig. 5) of the case (220)

    PNG
    media_image8.png
    310
    582
    media_image8.png
    Greyscale




Claims 2- 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0035141A1) in view of Park et al. (US20110274955A1) hereinafter Park, as applied to claim 1 above, and further in view of Katchman et al. (US-4128602-A) hereinafter Katchman.

Regarding claim 2, modified Lee discloses all claim limitations of the present invention as set forth above. Lee further discloses that the resin is moldable ([0075]). In addition, Lee discloses in an alternative embodiment that the resin of the protective member is “reinforced plastic compounds, flame-retardant plastic compounds, refractory plastic compounds, equivalents thereof, and mixtures thereof” ([0052]).

However, modified Lee does not disclose wherein the protective member includes rubber, polyurethane foam, commercial plastic, engineering plastic, or a combination thereof.



Katchman’s disclosure of a resin composition with an unexpectedly high impact resistance and flame retardant properties addresses the need disclosed by Lee for a reinforced, flame retardant resin or an equivalent. Further, Katchman’s resin proves to be suitable for application in Lee as it is moldable. By providing an improvement to the mechanical strength of conventional polyolefin resins, Katchman discloses a resin composition that would have commended itself to one of ordinary skill in search of a resin suitable for use in Lee’s disclosure. Thus, Katchman is reasonably pertinent to the need disclosed by Lee for a reinforced (i.e. mechanically strong), flame retardant resin. Consequently, Lee and Katchman are analogous art.

Therefore, it would have been obvious to one of ordinary skill to have further modified Lee by employing the resin disclosed by Katchman as the protective member taught by Lee in order to provide a mechanically strong flame retardant, and moldable resin. 

Regarding claim 3, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the protective member (233) includes a mixture of at least one selected from the group of rubber (Katchman “rubber”; Col. 3, ln. 28), and commercial plastic (Katchman “polystyrene”; Col. 3, ln. 28); and engineering plastic (Katchman “polyphenylene ether”; Col. 3, ln. 28).

Regarding claim 4, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the protective2Atty Docket No.: PLUS/1914092/US App. No.: 16/534,610member (233) includes 10 to 30% by weight of the engineering plastic (Katchman “Example 5” Table; Col. 11, ln. 10-15), based on 100% by weight of the total amount of commercial plastic (Katchman “polystyrene”; “polyethylene”; “Example 5” Table; Col. 11, ln. 10-15) and engineering plastic (Katchman “Polyphenylene ether (PPO)”; “Example 5” Table; Col. 11, ln. 10-15).

    PNG
    media_image9.png
    161
    295
    media_image9.png
    Greyscale



Regarding claim 7, modified Lee discloses all claim limitations of the present invention as set forth above. Modified Lee further discloses wherein the commercial plastic includes polystyrene, polyethylene, or a combination thereof (Katchman “polystyrene”; “polyethylene”; “Example 5” Table; Col. 11, ln. 10-15).

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 


    PNG
    media_image10.png
    292
    518
    media_image10.png
    Greyscale


	Regarding applicant’s argument (pg. 14-15) that the electrode tab 234 and 214 of Lee fails to qualify as an end of a sealing portion of the case, the examiner notes that Lee discloses that the pouch (220) is sealed around the electrode tab 214 ([0075]; Fig. 6; elements 220 and 214). The area where the electrode tab (214, 234) and pouch (220) of Lee meet (see Fig. 6) thus qualifies as a sealing portion of the case, an end of which (234) is folded (Fig. 6; element 234).



    PNG
    media_image6.png
    606
    664
    media_image6.png
    Greyscale
 Lee was defined by the examiner as including both the pouch (220) and the electrode tab (214, 234), thereby satisfying the limitation “a folded portion (Fig. 6; element 234) in which an end of a sealing portion (annotated Fig. 6; element S) of the case (220, 234) is folded (Fig. 6)”. Applicant has failed to clearly point out why the electrode tab (214, 234) of Lee may not be considered as a sealing portion of the case in combination with the pouch (220) of Lee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727